  Case 18-03167         Doc 28     Filed 02/05/19 Entered 02/05/19 12:56:49              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03167
         LISA M MARTIN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/05/2018.

         2) The plan was confirmed on 03/27/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-03167        Doc 28        Filed 02/05/19 Entered 02/05/19 12:56:49                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $3,600.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $3,600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,491.88
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $164.24
    Other                                                                     $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $2,677.88

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AARONS SALES AND LEASING          Secured           400.00           NA            400.00        127.16        7.97
AFNI                              Unsecured      1,172.00            NA               NA            0.00       0.00
BLUE TRUST LOANS                  Unsecured         400.00           NA               NA            0.00       0.00
BURKE WARREN MACKAY & SERRIT      Unsecured      1,000.00            NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE          Secured        6,250.00     11,508.49        11,508.49         144.89     455.44
CAPITAL ONE AUTO FINANCE          Unsecured      5,750.00            NA               NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured         497.00           NA               NA            0.00       0.00
CASHCITY LOANS                    Unsecured            NA       4,013.43         4,013.43           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      6,100.00       5,112.70         5,112.70           0.00       0.00
CREDIT ACCEPTANCE CORP            Unsecured      4,066.00            NA               NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         593.00           NA               NA            0.00       0.00
GREEN GATE SERVICING              Unsecured         468.00           NA               NA            0.00       0.00
HARVARD COLLECTION SERVICE        Unsecured         187.00           NA               NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO         Unsecured         123.00           NA               NA            0.00       0.00
MFG FINANCIAL INC                 Unsecured      2,344.00     21,022.23        21,022.23            0.00       0.00
MIDLAND FUNDING                   Unsecured         520.00        793.39           793.39           0.00       0.00
MIRAMEDRG                         Unsecured         218.49           NA               NA            0.00       0.00
ONE ADVANTAGE LLC                 Unsecured         489.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         643.00        236.46           236.46           0.00       0.00
PRESENCE HEALTH                   Unsecured      6,000.00            NA               NA            0.00       0.00
PROGRESSIVE LEASING               Secured           750.00      1,416.69           746.50        186.66        0.00
PROGRESSIVE LEASING               Unsecured         450.00           NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,722.00     67,024.98        67,024.98            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      6,623.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      5,777.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      5,368.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      4,571.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,854.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,778.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,712.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,279.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-03167          Doc 28     Filed 02/05/19 Entered 02/05/19 12:56:49                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim         Principal        Int.
Name                                Class    Scheduled      Asserted     Allowed          Paid           Paid
US DEPT OF ED/NAVIENT            Unsecured      3,201.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      2,780.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      2,564.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      2,377.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      2,316.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      1,025.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured         561.00           NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured         285.00           NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                    $0.00
      Mortgage Arrearage                                     $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                           $11,508.49            $144.89                  $455.44
      All Other Secured                                  $1,146.50            $313.82                    $7.97
TOTAL SECURED:                                          $12,654.99            $458.71                  $463.41

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00                $0.00
       Domestic Support Ongoing                               $0.00                 $0.00                $0.00
       All Other Priority                                     $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $98,203.19                  $0.00                $0.00


Disbursements:

       Expenses of Administration                              $2,677.88
       Disbursements to Creditors                                $922.12

TOTAL DISBURSEMENTS :                                                                           $3,600.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-03167         Doc 28      Filed 02/05/19 Entered 02/05/19 12:56:49                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
